EXHIBIT 10.6 


FOURTH AMENDMENT TO THE
 
FROZEN FOOD EXPRESS INDUSTRIES, INC. 401(K) SAVINGS PLAN
 
This Amendment is adopted by FROZEN FOOD EXPRESS INDUSTRIES, INC. (the
“Company”), a Texas Corporation, having its principal office in Dallas, Texas.
 
R e c i t a l s:
 
WHEREAS, the Company has previously established the Frozen Food Express
Industries, Inc. 401(k) Savings Plan, as amended and restated, effective January
1, 2007 (the “Plan”), for the benefit of those employees who qualify thereunder
and for their beneficiaries; and
 
WHEREAS, the Company desires to amend the Plan to reflect the provisions of the
Pension Protection Act of 2006;
 
NOW, THEREFORE, pursuant to Section 15.1 of the Plan, the Plan is hereby amended
as follows, effective on the dates set forth below:
 
1.  
Section 11.5(b)(ii) of the Plan is hereby amended to be and read as follows,
effective January 1, 2010:

 
 “(ii)                 Eligible Retirement
Plan.                                           An eligible retirement plan is
an individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified trust described in Code Section 401(a),
that will accept the eligible rollover distribution, as specified by the
recipient; provided, however, that a recipient who is a surviving spouse or a
non-spouse beneficiary may elect a direct rollover to an individual retirement
account or individual retirement annuity only. [copy balance of the section]”
 
 
2.  
Section 10.1(a)(i)(A) is amended to be and read as follows, effective June 1,
2007:

“(A)            A distribution under the Plan is hereby deemed to be on account
of an immediate and heavy financial need of an Employee if the distribution is
for one of the following or any other item permitted under Regulation Section
1.401(k)-1(d)(3)(iii)(B):
 


 
(a)           Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) for the Employee and members of
the Employee’s immediate family, which includes a spouse and children, including
non-custodial children, and, effective June 1, 2007,  the primary designated
beneficiary;
 


 
(b)           Costs directly related to the purchase of a principal residence
for the Employee (excluding mortgage payments);
 


 
(c)           Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post secondary education for
the Employee, the Employee's spouse, children, dependents (as defined in Code
Section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)), and, effective
June 1, 2007, for the primary designated beneficiary;
 


 


 
 

--------------------------------------------------------------------------------

 
 


 
(d)           Payments necessary to prevent the eviction of the Employee from
the Employee's principal residence or foreclosure on the mortgage on that
residence;
 


 
(e)           Effective January 1, 2007, payments for burial or funeral expenses
for the Employee's deceased parent, spouse, children or dependents (as defined
in Code Section 152, and, for taxable years beginning on or after January 1,
2005, without regard to Code Section 152(d)(1)(B)) and, effective June 1, 2007,
for the primary designated beneficiary; or
 


 
(f)           Effective January 1, 2007, expenses for the repair of damage to
the Employee's principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income).”
 
3.  
New Section 10.1(f) is added to the Plan, to provide as follows:

 
“(e)                 Effective September 11, 2001, the Plan permits “Qualified
Reservist Distributions.”  A Qualified Reservist Distribution from the Plan is a
withdrawal of Savings Contributions by a person who, because he or she is a
member of a reserve component, was ordered or called to active duty for more
than 179 days (or for an indefinite period), and is made during the period that
begins on the date of the order or call to duty and ends at the close of the
active-duty period.”
 
4.  
New Section 4.9 is added to the Plan, to provide as follows:



 
“Notwithstanding any provision of this Article Four to the contrary, in
determining the amount of a corrective distribution of excess contributions,
excess Savings Contributions, and Excess Matching Contributions,  an adjustment
for income for the period between the end of the Plan Year and the date of the
distribution (the “gap period”) shall be made with respect to Plan Years
beginning January 1, 2007 or earlier, in the manner specified in this Article
Four.  No adjustment for income (gain or loss) shall be made for gap period
income with respect to Plan Years beginning January 1, 2008 or later.”
 
5.  
All references in Article Eleven to a ninety (90)-day maximum notice period are
amended to refer to one hundred eighty (180) days, with respect to any
distribution notice issued on or after July 1, 2008.



 
IN WITNESS WHEREOF, FROZEN FOOD EXPRESS INDUSTRIES, INC. has caused this Fourth
Amendment to be executed this 31st day of December, 2009, effective as of the
dates set forth herein, by the undersigned duly appointed and authorized
officer.
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By: /s/Stoney M. Stubbs, Jr.
 
Name: Stoney M. Stubbs, Jr
 
Title: Chairman and Chief Executive Officer